Citation Nr: 1614796	
Decision Date: 04/12/16    Archive Date: 04/26/16

DOCKET NO.  10-28 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for a low back disorder.

3.  Entitlement to service connection for a lung disorder, to include asthma and chronic obstructive pulmonary (COPD).

4.   Entitlement to service connection for left shoulder impingement.

5.  Entitlement to a rating in excess of 20 percent for cervical spine strain, on and after January 4, 2011.

6.  Entitlement to a rating in excess of 40 percent for left upper extremity radiculopathy, caused by cervical strain, after January 24, 2011.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from October 1984 to November 1994.  

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  By a rating action in May 2009, the RO denied the Veteran's attempt to reopen the claim of entitlement to service connection a low back disorder; that rating action also denied the Veteran's claim for a rating in excess of 10 percent for status post cervical strain, with radiculopathy and hyperpathy over the left shoulder and arm.  In a rating action in May 2010, the RO denied the Veteran's claim of entitlement to service connection for a lung disorder.  He perfected a timely appeal to those decisions.  Subsequently, in October 2012, the RO increased the evaluation for the cervical spine disorder from 10 percent to 20 percent, effective January 4, 2011.  That, however, is not the highest possible rating, so the appeal continues.  See AB v. Brown, 6 Vet. App. 35 (1993).  

In a February 2014 decision, the Board assigned a 20 percent rating for cervical strain, effective July 2, 2010; and, it assigned a 40 percent evaluation for left upper extremity radicular, effective January 24, 2011.  The Board also remanded the issues of entitlement to service connection for a low back disorder and service connection for a lung disorder for additional development.  By a rating action in February 2014, the RO implemented the Board decision and assigned a 20 percent rating for cervical strain, effective from July 2, 2010.  Following the requested development, a supplemental statement of the case (SSOC) was issued in August 2014, which addressed the claims for service connection for his low back and lung disorders, as well as a claim for a rating in excess of 20 percent for cervical strain on and after January 24, 2011.  Review of the record reflects substantial compliance with the Board's Remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Although the RO determined that new and material evidence had been received sufficient to warrant reopening the Veteran's claim of entitlement to service connection for a low back disorder in a June 2010 statement of the case (SOC), the Board, as a fact finder within VA, must initially determine whether new and material evidence has been submitted regardless of the RO's actions.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

In an Appellate Brief, dated in November 2015, the Veteran's representative addressed the issue of entitlement to an evaluation in excess of 20 percent for cervical strain after January 24, 2011.  

The Board agrees with the AOJ and the Veteran's service representative that the issue a higher evaluation for the cervical strain after January 4, 2011 remains in appellate status.  

The Board notes that it has reviewed not only the Veteran's physical claims file, but also his file on the "Virtual VA" and Veterans Benefits Management System (VBMS) system to ensure a complete assessment of the evidence relevant to the present appeal.  

The issue of entitlement to service connection for left shoulder impingement is addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  By a rating action in February 1995, the RO confirmed a previous denial of the Veteran's claim of entitlement to service connection for a low back disorder; the Veteran did not appeal.  
 
2.  The evidence associated with the claims file subsequent to the February 1995 rating decision relates to an unestablished fact necessary to substantiate the claim for entitlement to service connection for a low back disorder. 

3.  A chronic low back disorder was not manifested in service, arthritis was not manifest within one year of discharge, and a current low back disorder is not related to military service.  

4.  A chronic lung disorder, including COPD, did not have onset during active service and is not otherwise related to active service, including any exposure to volcanic ash while stationed in the Philippine Islands.  

5.  From January 4, 2011, the Veteran's cervical spine retained 30 degrees of forward flexion with no additional functional loss with repetitive use, and no ankylosis.  

6.  Beginning January 24, 2011, the Veteran's left upper extremity radiculopathy has not resulted in severe incomplete paralysis of the middle radicular group.  


CONCLUSIONS OF LAW

1.  Evidence received since the final February 1995 rating decision is new and material; therefore, the claim of entitlement to service connection for a low back disorder is reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. §§ 3.156(a), 3.159, 20.1103 (2014).  

2.  The criteria for service connection for a low back disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).  

3.  The criteria for service connection for a chronic lung disorder, diagnosed as COPD, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, (2014).  

4.  The criteria for a rating in excess of 20 percent for cervical spine strain from January 4, 2011 have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, Code 5237 (2014).  

5.  The criteria for a rating in excess of 40 percent, beginning January 24, 2011, for left upper extremity radiculopathy, have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.124a, Diagnostic Code 8511 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist.

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2014).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim; and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims has held that VCAA notice should be provided to a claimant before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in a statement of the case (SOC) or supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

In this case, VA satisfied its duty to notify by means of letters dated in January 2009, February 2009, March 2009, and January 2010 from the RO to the Veteran, which were issued prior to the RO decisions in May 2009 and May 2010, respectively.  An additional letter was issued in December 2010.  

The Board finds that the content of the above-noted letters provided to the Veteran complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  

Regarding the duty to assist, the Veteran was provided an opportunity to submit additional evidence.  It also appears that all obtainable evidence identified by the Veteran relative to his claims has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence not already of record that would need to be obtained for a proper disposition of this appeal.  It is therefore the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claims, and to respond to VA notice.  

The Veteran has been afforded VA examinations on the issues decided herein.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The examinations afforded the Veteran are adequate.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008).  They were conducted by medical professionals who reviewed the medical records, solicited history from the Veteran, and examined the Veteran.  

Accordingly, the Board finds that VA has satisfied its duty to notify and assist the Veteran.  No useful purpose would be served in remanding the questions addressed herein for yet more development.  

II.  Pertinent Laws, Regulations, and Court Precedents.

When a claimant fails to timely appeal an RO decision denying his claim for benefits, that decision becomes final and can no longer be challenged except on the basis of clear and unmistakable error.  See DiCarlo v. Nicholson, 20 Vet. App. 52, 55 (2006) (except as provided by law, when a case or issue has been decided and an appeal has not been taken within the time prescribed by law, the case is closed, the matter is ended, and no further review is afforded.).  Pursuant to 38 U.S.C.A. § 5108, however, if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither be cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

In Shade v. Shinseki, 24 Vet. App. 110, 118-19 (2010), the United States Court of Appeals for Veterans Claims (Court) held that new evidence would raise a reasonable possibility of substantiating the claim if when considered with the old evidence it would trigger the Secretary's duty to provide a medical examination or opinion.  (For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).)  


III.  Factual background.

The records indicate that the Veteran entered active duty in June 1984; his enlistment examination was negative for any complaints or findings of a back disorder or a lung disorder.  The service treatment records (STRs) show that the Veteran was seen in November 1985 for complaints of a pulled back muscle; the Veteran indicated that he was lifting a jackhammer the previous day when he pulled a muscle in his back.  The assessment was minor strain.  A December 1985 occupational health examination noted that the "muscle pull" in the back had now resolved; no other significant findings were reported.  In April 1992, the Veteran was seen for complaints of lower back pain; he reported pulling a muscle in his back while playing volleyball one week ago; he denied any direct back trauma, and he denied radiation of pain.  The assessment was lumbar strain.  On April 26, 1993, the Veteran was seen for evaluation of a cough which he had had for the past three weeks; he noted that he now had yellow/green sputum and the cough was keeping him up at night.  It was noted that the Veteran's wife had bronchitis.  On examination, the lungs were reported to be clear.  However, the assessment was bronchitis.  In December 1993, the Veteran was seen for complaints of a cough, cold, and congestion; he noted that he had had those symptoms for the past 72 hours.  The lungs were clear without any rales, rhonchi, or wheezing.  The assessment was upper respiratory infection.  The separation examination in May 1994 was negative for any complaints of back pain or lung disorder; a chest x-ray was reported to be normal, and clinical evaluation of the spine was normal.  

The Veteran's initial claim for service connection for a back disorder (VA Form 21-526) was received in September 1994.  The Veteran was afforded a VA examination in December 1994.  At that time, he stated that his back was probably injured in 1986 when he lifted a jackhammer and suffered pain across the lumbosacral area that lasted 3 to 4 days.  Since then, the pain has been recurring on almost any physical exertion.  The Veteran indicated that X-rays of his back were reportedly normal; he was treated with pain medication in service.  However, he stated that he usually had pain on a daily basis and it has continued to the present.  On examination, the Veteran had a normal gait.  No trunk tilt or scoliosis was noted.  The lumbar muscles were taut but relaxed on swaying and one leg standing.  There was no percussion pain or tenderness anywhere in the back.  Following an examination for evaluation of diseases of the spinal cord, the examiner reported a diagnosis of status post cervical strain with evidence of radiculopathy and hyperpathy over the left shoulder, arm and low back strain.  

Of record is a pulmonary function test (PFT) report, dated in December 1994, which reported a finding of combined pattern of restrictive and obstructive lung disease.  No response to beta-adrenergic spray.  

By a rating action in January 1995, the RO granted service connection for status post cervical strain with evidence of radiculopathy and hyperathy, evaluated as 10 percent disabling, effective November 2, 1994.  However, that rating action denied the Veteran's claim of service connection for a low back disorder.  It was determined that the Veteran's back strain in service was acute and transitory as no chronic disability was diagnosed in service and no residual disability was shown on last examination.  By letter dated in January 1995, the Veteran was notified of the decision and of his procedural and appellate rights.  He did not appeal that decision within one year of the notice thereof.  

In an addendum to the above December 1994 VA examination, received in January 1995, a VA examiner reported that X-ray study of the lumbosacral spine showed some small spurs projecting from the inferior margin of L3 and the superior margin of L4; otherwise, no abnormalities.  The pertinent diagnosis was chronic low back pain.  

By a rating action in February 1995, the RO confirmed its previous denial of the Veteran's claim of entitlement to service connection for a low back disorder.  The RO determined that while the new evidence showed X-ray findings of a back condition following service, there is no indication of treatment during service, nor any medical opinion relating the condition to the Veteran's military service.  

In another addendum to the December 1994 VA examination, dated in March 1995, a VA examiner indicated that, following  the completion of the respiratory examination,  PFT, chest X-ray, EKG and complete laboratory testing, the pertinent diagnosis was chest wall pain of uncertain etiology.  There was no evidence of active lung disease.  The examiner also reported a diagnosis of pleural thickening of uncertain etiology.  

In a statement in support of claim (VA Form 21-4138), dated in January 2009, the Veteran indicated that he would like to reopen his claim of entitlement to service connection for a back disorder.  Submitted in support of the claim was a statement from Dr. Patrick P. Gonzales, dated in February 2009, indicating that he had reviewed the Air Force Records and it was his opinion that the Veteran's back disorder most likely began while he was in service.  

The Veteran was afforded a VA examination in February 2009.  At that time, he stated that he injured his neck while performing construction work in military service.  The Veteran reported problems with decreased motion and weakness.  He denied any flare-ups.  There was no limitation to walking.  He denied any incapacitating episodes in the last 12 months.  Posture was normal and head position was normal.  Muscle tone was normal; no atrophy was noted.  Range of motion in the cervical spine revealed forward flexion to 45 degrees, extension to 0 degrees, left lateral flexion to 40 degrees, right lateral flexion 40 degrees, and lateral rotation was to 80 degrees, bilaterally.   There was no evidence of pain following repetitive motion, and no additional limitation of motion was noted after three repetitive use testing.  It was noted that the Veteran had been in his current employment for 10 to 20 years; he had lost 1 week of work in the last 12 months due to the cervical spine disorder.  It was noted that the current severity of the neck condition was mild to moderate.  

Received in March 2009 were private treatment reports from Dr. Patrick Gonzales, dated from June 2004 to February 2009.  These records show that the Veteran received clinical attention and treatment for several disabilities, including low back pain and a respiratory disorder.  A June 2004 treatment note reflects an assessment of bronchitis.  Subsequently, in December 2004, the Veteran was seen for complaints of pain in the right lower back; the assessment was right lower back pain.  Another treatment note, dated in December 2007, reflects an assessment of acute bronchitis.  

On the occasion of a VA examination in April 2009, the Veteran indicated that he was working in construction while on active duty when he started having lower back pain; he was treated on several occasions with pain medications.  The Veteran reported fatigue, stiffness and weakness.  He denied any incapacitating episodes of spine disease.  There were no incapacitating episodes in the last 12 months.  Following an examination, the examiner stated that there were no objective findings for a lower back condition.  The examiner noted that the Veteran had a full range of motion without pain.  The pertinent diagnosis was normal lumbar spine examination.  

VA progress notes dated in June and July 2009 reflect ongoing clinical evaluation and treatment for a back disorder.  

In a statement in support of claim (VA Form 21-4138), dated in October 2009, the Veteran indicated that he was seeking to reopen a claim of entitlement to service connection for chest pain.  The Veteran maintained that his current lung condition is due to exposure to volcanic ash while serving in the Philippine Islands during the eruption in June 1993.  Submitted in support of the claim were private treatment reports from Dr. Patrick Gonzales, dated from December 2004 to October 2009.  These records indicate that the Veteran received clinical attention and treatment for chronic back pain and a lung disorder.  Among the records is the report of a chest x-ray, dated in August 2009, which revealed localized areas of mild pleural thickening.  

Received in March 2010 were VA progress notes dated from June 2009 to November 2009.  During a primary care visit in June 2009, the Veteran complained of neck stiffness.  A system review revealed no shortness of breath, no wheezing, cough or sputum production.  The chest was symmetrical with full expansion; clear to percussion and auscultation, with no wheezing or crackles.  The assessment was neck muscle strain, and possible back strain.  The Veteran was seen for reevaluation of shoulder pain in August 2009.  At that time, he also complained of left chest pain with numbness in his jaw and back off and on.  X-ray study of the lumbar spine revealed mild diffuse degenerative disc disease, with no focal findings or hypertrophic bone findings to suggest osseous spinal stenosis.  The assessment was lumbar spondylosis, and chest pain.  

Also received in March 2010 was a medical statement from Dr. Patrick Gonzales, dated in February 2010, indicating that he had reviewed the Veteran's military records as well as his treatment records; and, it was his opinion that the Veteran's chest pains and pulmonary conditions started while he served in the Air force.  Dr. Gonzales also stated that it is likely that the pulmonary findings (pleural thickening) were brought about by exposure to volcanic ash during the eruption of Mount Pinatubo while the Veteran was stationed at Clark Air Force Base.  

Received in October 2010 were treatment reports from the Orlando Orthopaedic Center.  During an initial office consultation in June 2010, the Veteran complained of neck pain radiating to the left upper extremity.  The Veteran stated that this has been ongoing for a long time.  Following a physical examination, the pertinent diagnoses were cervical radiculitis, and cervical myositis.  The Veteran was seen for reevaluation of his complaints in July 2010.  At that time, he reported numbness in the left upper extremity, pain in the neck, pain in the chest and numbness in the left face.  An MRI, performed in conjunction with this examination in July 2010, revealed no evidence of facet joint arthropathy.  It was noted that the cervical spinal cord was of normal caliber and signal intensity.  C3-C4 a 2 mm central disc protrusion was seen that contracts and mildly indents the ventral spinal cord.  There was no evidence of cervical nerve root impingement.  The impression was herniated nucleus pulposus C3-4 with spinal cord impingement.  

The Veteran was afforded a VA examination of the cervical spine in January 2011.  The Veteran reported constant pain the cervical spine with overhead activity and looking up; he described the severity of the pain as a 6 on a scale from 1 to 10.  No history of hospitalization, surgery, trauma, or flare-ups.  The Veteran reported decreased motion, stiffness, spasm and pain.  It was noted that the pain was located in the midline and paraspinal cervical; the pain was described as an aching, constant daily pain of moderate severity.  He reported a radiation of pain into the left shoulder.  On examination, it was noted that posture and head position were normal.  The Veteran's gait was reported to be normal.  No kyphosis, lordosis, flattening, or scoliosis was noted.  The Veteran had pain with motion, tenderness and guarding; there was no atrophy, spasm, or weakness.  Forward flexion was to 30 degrees, extension was to 10 degrees, lateral flexion was to 20 degrees bilaterally, and lateral rotation was to 30 degrees on the left and 50 degrees on the right.  There was no objective evidence of pain on motion.  Reflexes were 1+.  Motor examination revealed elbow flexion 4/5 on the left, extension was 3/5 on the left, wrist flexion and extension were 3/5 on the left.  The right side was 5/5.  The impression was essentially normal cervical spine, very minor age-appropriate findings.  The examiner described the Veteran's cervical spine condition as moderate to severe.  It was noted that the Veteran was electronic technician; and, he had worked full time for the last 10 to 20 years.  The Veteran reported that he lost 3 weeks of work in the 12 months.  The Veteran reported increased absenteeism.   The examiner noted that the effects of the Veteran's cervical spine on his employment include decreased mobility, problems with lifting and carrying, difficulty reaching and pain.  

On the occasion of a VA examination in May 2012 for evaluation of respiratory diseases, the Veteran reported being exposed to volcanic ash while serving in the Philippine Islands from June 1993 to November 1993.  It was noted that the Veteran was seen for acute bronchitis in 1993 and given antibiotics.  There is no indication that the Veteran was treated for a chronic lung condition while in the military.  The examiner indicated that the Veteran was noted to be a smoker in 1994.  Following an evaluation, the VA examiner stated that the Veteran's current diagnosis was chronic obstructive pulmonary disease (COPD).  The examiner opined that the Veteran's COPD was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The examiner noted that the Veteran was reportedly exposed to volcanic ash from June 1993 to November 1993.  He was seen for bronchitis in November 1993 and complained of intermittent wheezing and shortness of breath associated with chest pain but workup, including PFT was unremarkable for etiology of his symptoms.  His chest x-ray, performed in 1994, was normal, except for asymmetrical pleural thickening noted, more prominent on the left than on the right.  The examiner noted that the significance of pleural thickening was unclear but most likely it is not related to his current diagnosis of COPD.  The examiner further noted that the PFTs done in 1994 looked normal as noted by his FEV1/FVC values; it did not indicate on this PFT that the Veteran was a smoker.  The Veteran was diagnosed with COPD and started on inhalers many years after leaving the military.  

The Veteran was afforded a VA examination in August 2012, at which time he reported that he pulled a muscle in his back using a jack hammer and this has continued to this day.  Following a physical examination and review of the claims folder, the examiner reported a diagnosis of lumbar spine diffuse degenerative joint disease and degenerative disc disease per imaging.  The examiner stated that it would be only with resort to mere speculation to opine whether or not the Veteran's current lumbar spine disorder was caused or aggravated by any of his complaints of back injury or symptoms documented during his military service or otherwise caused or aggravated to any degree by his military service.  The VA examiner noted that the STRs document lower back strain in November 1985 and lumbar strain in 1992, but is otherwise silent for any back injuries, symptoms, treatment or diagnoses including the separation examination dated in May 1994 which has a normal spine examination.  The examiner further noted that there is no current objective evidence that the isolated instances of lumbar strain and low back pain/strain documented during the Veteran's military service were more than acute and transitory events or that they could have caused or aggravated to any degree the Veteran's current lumbar spine condition.  There is no current objective evidence that the Veteran's current lumbar spine condition was caused or aggravated to any degree by his military service.  

Submitted in the Virtual VA were CAPRI records dated from June 2009 through September 2012 which show that the Veteran received ongoing treatment and evaluation for chronic low back pain and lung disorder.  

In April 2014, the Veteran's claims folders were referred to a VA examiner for review and medical opinion regarding the nature and etiology of his claimed low back and lung disorders.  With respect to the lung disorder, the examiner noted that the Veteran reported problems with breathing and coughing; he stated that he has had these problems since service.  The Veteran indicated that he never smoked.  The examiner indicated that although the VA and STRs indicate that the Veteran has a history of smoking, he has never been diagnosed with asthma.  The examiner noted that the Veteran's current diagnosis was chronic obstructive pulmonary disease (COPD), which was diagnosed in 2012 following a chest x-ray in March 2012 due to complaints of shortness of breath and dyspnea.  The examiner opined that the Veteran's COPD was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The examiner indicated that the Veteran reported a history of exposure to volcanic ash from June 1993 to November 1993.  The examiner noted that the STRs show evidence of one episode of acute bronchitis in 1993; she explained that acute bronchitis is an acute illness which usually resolves without residuals.  The examiner also noted that the Veteran had intermittent episodes of respiratory symptoms with unremarkable evaluation, including normal PFTs, chest x-rays in 1994, which showed bilateral pleural thickening but otherwise normal.  The examiner explained that the symptoms of COPD and establishing the diagnosis occurred many years after the Veteran separated from the military; therefore, it was her opinion that the current diagnosis of COPD was less likely as not related to his military service.  She added that the pleural thickenings are not related to the current diagnosis of COPD.  

With respect to the low back disorder, the Veteran reported pulling a muscle in the lower back in the mid 1980's in the service; he stated that he still experiences back pain and has problems with bending.  The Veteran related that the pain is intermittent and occurs mainly at work and after prolonged activity.  The examiner noted that the Veteran's current diagnosis was degenerative arthritis of the lumbar spine.  She opined that the low back disorder was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The examiner noted that the STRs do not document management or treatment for a significant back disorder.  The examiner stated that the reported injuries during military service (pulled muscle) would not be expected to result in a chronic low back condition or residuals.  


IV.  Legal analysis-Claim to reopen.

The Veteran's claim for service connection for a low back disorder has been considered and denied.  In the January 1995 rating decision, the RO denied service connection for a low back disorder, based on a finding that the back strain in service was acute and transitory as no chronic disability was diagnosed in service and no residual disability was shown on last examination.  The Veteran did not appeal that decision.  Subsequently, in February 1995, the RO determined that the evidence submitted in connection with the current claim did not constitute new and material evidence because although it showed x-ray finding of a back disorder after service, it did not show that the Veteran's current low back disorder is related to or was caused by military service.  By letter dated in February 1995, the Veteran was informed of the denial of his claim and of his procedural and appellate rights.  The Veteran did not appeal that decision and it became final.  

Because the Veteran did not appeal the February 1995 RO decision, that decision is final based on the evidence then of record.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  However, as noted above, pertinent law and regulation provide that if new and material evidence has been presented or secured with respect to a claim which has been disallowed, the claim may be reopened and the former disposition reviewed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

The evidence received after February 1995 is presumed credible for the purposes of reopening the Veteran's claim unless it is inherently false or untrue, or it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1995); Justus v. Principi, 3 Vet. App. 510, 513 (1992); see also Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).  

As noted above, in Shade v. Shinseki, 24 Vet. App. 110, 118-19 (2010), the Court held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would trigger the Secretary's duty to obtain a medical opinion.  The Court interprets the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasizes that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c) (4), which "does not require new and material evidence as to each previously unproven element of a claim."  

Evidence added to the record since the February 1995 rating decision is new and material, and it tends to relate to an unestablished fact.  The new medical evidence includes a private medical statement which attributes the Veteran's low back disorder to military service.  Specifically, in a statement from Dr. Patrick P. Gonzales, dated in February 2009, he stated that he had reviewed the Air Force Records and it was his opinion that the Veteran's back disorder most likely began while he was in service.  Since the previous denial was premised on a finding that the low back disorder was not shown to have been incurred in or aggravated by military service, evidence suggesting that this condition had its onset in service tends to relate to an unestablished fact necessary to substantiate the claim.  Consequently, the additional evidence received is both new and material, and the claim of service connection for a low back disorder is reopened.  See 38 C.F.R. § 3.156(a).  


V.  Legal Analysis-Service Connection.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2014).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

For a showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. If the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2014).  

Certain chronic diseases, including arthritis, may be presumed to have been incurred during service if they become disabling to a compensable degree within one year of separation from qualifying military service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

The Veteran can attest to factual matters of which he has first-hand knowledge, such as experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a lay person is competent to identify the medical condition (noting that sometimes the lay person will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


A.  Low back disorder.

After review of the evidentiary record, the Board finds that service connection is not warranted for a low back disorder.  While the STRs reflect that the Veteran received treatment for a back strain in November 1985 and April 1992, the remainder of the STRs is completely silent with respect to any complaints or findings of a chronic low back disorder.  A medical history form prior to separation in May 1994 was also negative for any complaints of a back disorder.  The first clinical documentation of the onset of a chronic low back disorder is dated in August 2009, some 15 years after service separation.  The Court has determined that a significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  See generally Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  In addition, the evidence does not show that arthritis of the lumbar spine was manifested during the applicable one-year presumptive period after separation from active military service.  Further, there is no radiographic evidence of arthritis during service or within the year following his discharge.  

In addition, while the Veteran has a current diagnosis of a low back disorder--degenerative arthritis of the spine--there are conflicting medical opinions of record regarding the relationship between a current back disorder and the Veteran's complaints of and treatment for back strain in service.  Significantly, in a medical statement from the Veteran's private physician, Dr. Patrick P. Gonzales, dated in February 2009, he stated that he reviewed the Air Force Records and it was his opinion that the Veteran's back disorder most likely began while he was in service.  The Board notes, however, that this opinion by Dr. Gonzales is without supporting rationale.  It is therefore afforded very little probative weight.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008).  "[M]ost of the probative value of a medical opinion lies in its reasoning.  Id. at 304.  "Neither a VA medical examination report nor a private medical opinion is entitled to any weight in a service-connection or rating context if it contains only data and conclusions.  Id.  

On the contrary, in the August 2012 VA examination report, the physician noted that he had reviewed the Veteran's claims folder and that he examined the Veteran.  Following a review of the records and examination of the Veteran, the VA examiner stated that the Veteran's current diagnosis was diffuse degenerative joint disease and degenerative disc disease per imaging.  The examiner stated that it would be only with resort to mere speculation to opine whether or not the Veteran's current lumbar spine disorder was caused or aggravated by any of his complaints of back injury or symptoms documented during his military service or otherwise caused or aggravated to any degree by his military service.  However, the VA examiner explained that there is no current objective evidence that the isolated instances of lumbar strain and low back pain/strain documented during the Veteran's military service were more than acute and transitory events or that they could have caused or aggravated to any degree the Veteran's current lumbar spine condition.  He added that there is no current objective evidence that the Veteran's current lumbar spine condition was caused or aggravated to any degree by his military service.  More recently, in April 2014, another VA examiner reviewed the evidence of record and concluded that the low back disorder was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The examiner noted that the STRs do not document management or treatment for a significant back disorder.  The examiner stated that the reported injuries during military service (pulled muscle) would not be expected to result in a chronic low back condition or residuals.  

More significantly, the above opinions are supported by the remaining evidence or lack thereof.  Because of this, and because the VA examiners provided such detailed analyses of what the evidence of record means, the Board finds that the evidence weighs against the Veteran's claim.  Greater weight is given to the VA examiners opinion.  Any current low back disorder is not shown to be attributable to military service.  As such, the Veteran's claim for service connection for a low back disorder must be denied.   

The Board finds that the Veteran is competent to report having had problems with his low back while in service.  See Jandreau, supra.  Nevertheless, the Board further finds that Veteran's reports of symptoms present since he was treated during service are not accurate.  This is because of the negative separation examination report, the lack of complaints of back problems on separation, and the absence of evidence of treatment or complaint of a chronic low back disorder for more than 10 years following service.  Therefore, a nexus cannot be established, either by the clinical evidence or through the Veteran's statements.  As such, the Veteran's claim for service connection for a low back disorder must be denied.  There is no doubt of material fact to be resolved in the Veteran's favor.  Ortiz v. Principi, 274 F. 3d. 1361, 1365 (Fed. Cir. 2001) (benefit-of-doubt rule does not apply when preponderance of evidence is against claim).  



B.  Lung disorder.

In this regard, the Board notes that the STRs are negative for any findings of a chronic lung disorder.  While the service treatment records indicate that the veteran was seen and treated for bronchitis in April 1993, the separation examination in May 1994 was negative for any complaints or findings of a pulmonary disease; a chest x-ray was reported to be negative.  While the Veteran has a current diagnosis of COPD, there is no medical evidence of record that COPD was diagnosed prior to May 2012, approximately 18 years after separation from service.  In addition, the Veteran himself reported that he was first diagnosed with a lung disorder in August 2009 ((VA Form 21-4138, dated in October 2009).  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (ruling that a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability).  

In addition, the preponderance of the competent evidence of record shows that the Veteran's currently diagnosed COPD is not related to service.  The majority of the medical opinions of record addressing the etiology of the Veteran's currently diagnosed COPD, including the May 2012 VA examination, and the April 2014 VA medical opinion, are in agreement that the COPD was not caused by service, including his claimed exposure to volcanic ash.  Significantly, following a VA examination in May 2012, the examiner concluded that Veteran's COPD was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The examiner explained that the Veteran was seen for bronchitis in November 1993 and complained of intermittent wheezing and shortness of breath associated with chest pain but workup, including PFT was unremarkable for etiology of his symptoms.  His chest x-ray, performed in 1994, was normal, except for asymmetrical pleural thickening noted, more prominent on the left than on the right.  The examiner noted that the significance of pleural thickening was unclear but most likely it is not related to his current diagnosis of COPD.  The examiner further noted that the PFTs done in 1994 looked normal as noted by his FEV1/FVC values; it did not indicate on this PFT that the Veteran was a smoker.  The Veteran was diagnosed with COPD and started on inhalers many years after leaving the military.  More recently, in April 2014 a VA examiner concluded that the symptoms of COPD and establishing the diagnosis occurred many years after the Veteran separated from the military; therefore, it was her opinion that the current diagnosis of COPD was less likely as not related to his military service.  She added that the pleural thickenings are not related to the current diagnosis of COPD.  

The only medical evidence of record which provide an opinion relating the Veteran's lung disorder, not specifically COPD, to military service is a medical statement from Dr. Gonzales, dated in February 2010, wherein he stated that the it is likely that the Veteran's pulmonary findings (pleural thickening) were brought about by exposure to volcanic ash during the eruption of Mt. Pinatubo while he was stationed at Clark Air Force Base.  However, the Board finds this opinion to be of only minimal probative value because it is unsupported by rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (explaining that "most of the probative value of a medical opinion comes from its reasoning.  Neither a VA medical examination report nor a private medical opinion is entitled to any weight in a service connection or rating context if it contains only data and conclusions").  

The Board has considered the Veteran's assertions that he suffers from a lung disorder related to military service, to include exposure to volcanic ash.   However, the Board finds his opinion is not competent evidence.  The Veteran has provided no indication that he has expertise in determining the cause of COPD. He is thus a non-expert, or layperson.  Although it is improper to categorically exclude layperson nexus opinion evidence, not all layperson nexus opinion evidence is competent evidence.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) ("whether lay evidence is competent and sufficient in a particular case is a fact issue to be addressed by the Board"); Davidson v. Nicholson, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (applying Jandreau specifically to lay nexus opinion evidence).  Consequently, the Board finds that the question of whether the Veteran's exposure to volcanic ash caused his current lung disorder, namely COPD, does not lie within the range of common experience or common knowledge, but requires medical experience or knowledge.  It is commonly known that whether a delayed onset medical condition is due to exposure to environmental hazards is the subject of extensive research by medical professionals.  As previously noted, it is not shown that the Veteran is otherwise qualified through specialized education, training or experience to offer a medical opinion as to the etiology of his COPD, and therefore his assertions that his current lung disorder is caused by exposure to volcanic ash in service is not competent evidence.  

Put simply, the evidence does not establish that the Veteran had a lung disorder, namely COPD, during active service or within one year of separation from active service, or that his lung disorder is otherwise related to active service.  Accordingly, the Veteran's lung disorder, diagnosed as COPD, was not incurred in or caused by service, nor may it be presumed to have so been incurred.  In summary, for the reasons stated above, the Board finds that the preponderance of the evidence is against the claim for service connection for a lung disorder, including COPD, and the benefit-of-the-doubt rule is not for application.  38 U.S.C.A. § 5107 , Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


VI.  Legal Analysis-Increased Rating.

The Veteran's cervical spine strain has been evaluated using the criteria in the General Rating Formula for Diseases and Injuries of the Spine.  

Under the General Rating Formula for Diseases and Injuries of the Spine, a 10 percent rating is warranted for disability of the cervical spine when forward flexion of the cervical spine is greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  

A 20 percent rating is warranted for disability of the cervical spine when there is forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine is not greater than 170 degrees; or, there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

Forward flexion of the cervical spine to 15 degrees or less, or favorable ankylosis of the entire cervical spine is evaluated as 30 percent disabling.  

Unfavorable ankylosis of the entire cervical spine warrants a 40 percent rating.  Unfavorable ankylosis of the entire spine is evaluated as 100 percent disabling. Unfavorable ankylosis is a condition with which the entire thoracolumbar spine is fixed in flexion or extension, resulting in several symptoms described in Note 5 of the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a, Code 5237.  

Normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are from zero to 45 degrees, and left and right lateral rotation are to 80 degrees. The combined range of motion refers to the sum of the forward flexion, extension, left and right lateral flexion, and left and right lateral rotation.  The normal combined range of motion of the cervical spine is 340 degrees.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (2).  Each range of motion measurement is to be rounded to the nearest five degrees.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (4).  Any associated objective neurologic abnormalities, including but not limited to bowel and bladder impairment, are to be evaluated separately under an appropriate diagnostic code. 38 C.F.R. § 4.71a, Note (1). General Rating Formula for Diseases and Injuries of the Spine.  

There are other factors which must be considered in addition to those contained in the applicable rating code.  The Board recognizes that the disability of the musculoskeletal system is primarily the inability due to damage or an infection in parts of the system to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled. Factors to be considered include pain on movement, weakened movement, excess fatigability, and incoordination.  38 C.F.R. §§ 4.40, 4.45.  Functional impairment due to pain must be considered.  38 C.F.R. § 4.59.  

Finally, the rating codes for degenerative arthritis of the spine must be considered, as arthritis of the thoracolumbar spine has been demonstrated on X-ray study. Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate codes for the specific joint or joints involved.  If the limitation of motion is noncompensable, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003. Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. In the absence of limitation of motion, a 20 percent evaluation is merited for X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  A 10 percent evaluation is merited for X-ray evidence of involvement of two or more major joints or two or more minor joint groups.  38 C.F.R. § 4.71a, Code 5003.  Degenerative arthritis of the spine is also evaluated under the General Rating Formula for Diseases and Injuries of the Spine. 38 C.F.R. § 4.71a, Code 5242.  

Disability due to intervertebral disc syndrome may also be rated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  A 60 percent evaluation is assigned where there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a,  Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  A 40 percent rating is assigned where there are incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  Id.  A 20 percent rating is assigned where there are incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  Id. 

Note (1) states that for purposes of evaluations of intervertebral disc syndrome, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id. 

The Board finds that the evidence does not support entitlement to a rating in excess of 20 percent from January 4, 2011.  First, the evidence is against a finding that the Veteran has had the required of incapacitating episodes during any one year period on appeal.  The examination conducted on January 4, 2011 showed 30 degrees of forward flexion, which exceeds the 15 degrees or less that would merit a 30 percent rating.  There was no additional functional loss with repetitive use.  The Veteran denied any history of flare-ups.  The examiner also noted that there was no additional loss of motion during his flare-ups.  There is no evidence of ankylosis of the cervical spine.  The Board notes that this seeming inconsistency regarding history of flare-ups and examiner's notation is due to the template format of the examination form with fixed questions for responses.  It does not mean that the examination was inadequate or that the Veteran had flare ups.  

In light of the objective clinical findings, the Board finds that a rating in excess of 20 percent is not warranted for the cervical spine disability, after January 4, 2011, as the evidence does not show forward flexion less than 30 degrees, or favorable ankylosis.  As the preponderance of the evidence is against the claim, there is no benefit of the doubt to be resolved in the Veteran's favor.  38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Code 5237; Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  


B.  Rating in excess of 40 percent for radiculopathy of the left upper extremity on and after January 24, 2011 or other neurologic ratings.

The record reflects that the Veteran has been assigned a 40 percent rating for radiculopathy of the left upper extremity, associated with the cervical spine disorder, under rated under the provisions of 38 C.F.R. § 4.124a, Diagnostic Code 8511.  Diagnostic Code 8511 provides the rating criteria for paralysis of the nerves of the middle radicular group, and therefore, radiculopathy which affects those nerves.  38 C.F.R. § 4.124a , Diagnostic Code 8511.  Under Diagnostic Code 8511, incomplete paralysis of the minor extremity or non-dominant hand is rated 20 percent when mild, 30 percent when moderate, and 40 percent when severe.  A 60 percent rating is warranted for complete paralysis.  Complete paralysis contemplates that adduction, abduction, and rotation of the arm, flexion of the elbow, and extension of the wrist is lost or severely affected.  Id.  The Veteran's left hand is non-dominant based on his reports to VA examiners.  

The terms "mild," "moderate" and "severe" are not defined in the rating schedule; rather than applying a mechanical formula, VA must evaluate all the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  

As noted above, the Veteran is currently rated as 40 percent for his left upper extremity radiculopathy.  This rating represents severe incomplete paralysis of the middle radicular nerve.  See 38 C.F.R. § 4.124a, DC 8511.  In order to assign the next higher rating for a minor extremity, here the left extremity, complete paralysis of the middle radicular group must be demonstrated.  

For reference, "complete paralysis" of the upper radicular group (fifth and sixth cervicals) is specifically defined as all shoulder and elbow movements lost or severely affected but hand and wrist movements not affected.  Complete paralysis of the middle radicular group is defined as adduction, abduction and rotation of arm, flexion of elbow, and extension of wrist lost or severely affected.  Complete paralysis of the lower radicular group is defined as paralysis of all intrinsic muscles of hand and some or all flexors of wrist and fingers (substantial loss of use of hand). See 38 C.F.R. § 4.124a , DCs 8510, 8511 and 8512.  

After review of the clinical findings, the Board finds that the Veteran's cervical radiculopathy of the left upper extremity has not resulted in the complete paralysis of the middle radicular group.  While the January 2011 VA examination report showed decreased motor function of the left upper extremity as compared to the right, the left upper extremity is not shown to be severely affected.  Significantly, at the examination, the Veteran reported difficulty with mobility, problems with lifting and carrying, difficulty reaching and pain, he did not report a total loss of function of the left upper extremity.  In summary, the Board finds that the Veteran's statements regarding his symptoms, as well as the objective findings of record support the currently-assigned 40 percent rating for the left upper extremity.  However, as complete paralysis is not shown, a rating in excess of 40 percent for the left upper extremity radiculopathy is not warranted.  

The evidence of record does not show any other neurologic abnormalities associated with the Veteran's cervical spine disability.  

Consideration of referral for an extraschedular rating requires a three-step inquiry. See Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether an extraschedular rating is warranted.  While the Veteran's cervical spine disorder and associated left upper extremity radiculopathy may cause discomfort with lifting and carrying, overhead activity, and extending the neck, there is no indication that his disability causes any impairment with employment over and above that which is already contemplated in the assigned schedular rating.  The very symptoms experienced by the Veteran are those addressed in the pertinent criteria as noted in the discussion above.  The neurologic diagnostic codes and the spine rating criteria, informed by 38 C.F.R. § 4.40 and § 4.45 contemplate the Veteran's symptoms in both kind and severity.  

Also considered by the Board is whether the collective effect of his other service connected disability warrants referral for extraschedular consideration.  See Johnson v. Shinseki, 762 F.3d 1362 (Fed. Cir. 2014). 

Here, the Veteran has the cervical spine and radiculopathy disabilities and other service connected disabilities - right knee patellofemoral syndrome, tinnitus, pharyngitis, and headaches.  The evidence is not at least in equipoise that his other service connected disabilities have a collective effect on those that are currently on appeal that makes his disability picture an exceptional one.   

The Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. § 3.321(b) (1) is not warranted.  


ORDER

The application to reopen a claim of service connection for a low back disorder is granted.  

Entitlement to service connection for a low back disorder is denied.  

Entitlement to service connection for a lung disorder, including COPD, is denied.  

Entitlement to a rating in excess of 20 percent for cervical spine sprain, on and after January 4, 2011, is denied.  

Entitlement to a rating in excess of 40 percent for left upper extremity radiculopathy is denied.  


REMAND

Under the provisions of 38 U.S.C.A. § 7105(a), an appeal to the Board must be initiated by a notice of disagreement and completed by a substantive appeal after a statement of the case is furnished to the veteran. In essence, the following sequence is required: there must be a decision by the agency of original jurisdiction (AOJ), the veteran must express timely disagreement with the decision, VA must respond by explaining the basis of the decision to the veteran, and finally the veteran, after receiving adequate notice of the basis of the decision, must complete the process by stating his argument in a timely filed substantive appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, and 20.203.  

By an August 2013 rating action, the RO denied the Veteran's claim of entitlement to service connection for left shoulder impingement.  Received in September 2013 was a statement from the Veteran wherein he expressed disagreement with the denial of his claim for service connection.  The Board notes that a statement of the case (SOC) addressing the matter of entitlement to service connection for left shoulder impingement has not yet been issued.  Therefore, a remand for this action is necessary.  See Manlincon, 12 Vet. App. at 238. 

In light of the discussion above, and to ensure full compliance with due process requirements, the case is hereby REMANDED to the agency of original jurisdiction (AOJ) for the following action:

The AOJ must issue the Veteran and his representative a Statement of the Case (SOC) addressing the issue of entitlement to service connection for left shoulder impingement.  The Veteran should be informed that he must file a timely and adequate substantive appeal in order to perfect an appeal of this issue to the Board.  Only if a timely substantive appeal is filed, this claim should be returned to the Board for further appellate consideration, as appropriate and subject to the current appellate procedures.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014). 



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


